United States Court of Appeals,

                          Eleventh Circuit.

                             No. 94-5181.

                   Carol MIRE, Plaintiff-Appellant,

                                  v.

     BLUE CROSS/BLUE SHIELD OF FLORIDA, Defendant-Appellee.

                            Dec. 9, 1994.

Appeal from the United States District Court for the Southern
District of Florida. (No. 94-6851-CIV-WJZ), William J. Zloch,
Judge.

Before HATCHETT and ANDERSON, Circuit Judges, and FAY, Senior
Circuit Judge.

     PER CURIAM:

     This case has been expedited because of the serious medical

condition of the appellant and the urgent need for a speedy

resolution.   Appellant, Carol Mire, has and is being treated for

ovarian cancer.      The question before us is whether or not a

specific treatment is covered or excluded by health insurance

provided to her through her husband's employment.

     The treatment and subsequent hospitalization involved in the

recommended HDC/PSCR is described by appellant as:

     1. induction phase or chemotherapeutic agents administered in
     low doses;

     2. mobilization phase which consists of          chemotherapeutic
     agents administered in intermediate doses;

     3. leukapheresis, the removal of the stem cells which are
     subsequently frozen and stored;

     4. HDC which consists of the administration of FDA approved
     chemotherapeutic agents in high doses;

     5. the reinfusion of the stored stem cells into the patient's
     body;
     6. hospitalization for observation purposes.

     The   Blue   Cross   policy   involved   contains   the   following

exclusion:

     The following services, supplies or equipment are not Covered
     Services under this Contract, and, therefore, BCBSF has no
     liability for such services, supplies or equipment.       The
     insured is solely responsible for the payment of charges for
     all services or supplies excluded in this Section.

                               . . . . .

     32. Any service or supply relating to any evaluation,
     treatment or therapy involving the use of high-dose
     chemotherapy and adjuvant autologous bone marrow transplant,
     autologous peripheral stem cell rescue, or autologous stem
     cell rescue for any disease other than acute lymphocytic
     leukemia, acute non-lymphocytic leukemia, Hodgkins' disease,
     non-Hodgkins' lymphoma, neuroblastoma, breast cancer or
     germ-cell malignancies.

     It is Mire's contention that while the above clause excludes

any and all treatment, services and supplies related to HDC and

PSCR, it does not include the HDC and PSCR treatment itself.         We

are simply unable to agree.

     We conclude that the plain meaning of the exclusion eliminates

coverage for this suggested treatment for appellant's non-germ cell

ovarian cancer.

     The judgment of the district court is AFFIRMED.